Exhibit 10.14

TD WATERHOUSE GROUP, INC.

COVERED EMPLOYEE CASH INCENTIVE PLAN

1.  Purpose of the Plan

      The purpose of the Plan is to advance the interests of the Company and its
shareholders by providing incentives in the form of periodic cash bonus awards
to certain key employees of the Company and its Affiliates who contribute
significantly to the strategy and long-term performance objectives and growth of
the Company and its Affiliates.

2.  Definitions

      The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:



        (a)  Act: The Securities Exchange Act of 1934, as amended, or any
successor thereto.           (b)  Affiliate: With respect to the Company, any
entity directly or indirectly controlling, controlled by , or under common
control with, the Company or any other entity designated by the Board in which
the Company or an Affiliate has an interest.           (c)  Award: A periodic
cash bonus award granted pursuant to the Plan.           (d)  Board: The Board
of Directors of the Company.           (e)  Code: The Internal Revenue Code of
1986, as amended, or any successor thereto.           (f)  Committee: The
Management Resources Committee of the Board, or any successor thereto or any
other committee designated by the Board to assume the obligations of the
Committee hereunder.           (g)  Company: TD Waterhouse Group, Inc., a
Delaware corporation.           (h)  Covered Employee: An employee who is, or
who is anticipated to become, a covered employee, as such term is defined in
Section 162(m) of the Code (or any successor section thereto).           (i) 
Effective Date: The date on which the Plan takes effect, as defined pursuant to
Section 13 of the Plan.           (j)  Participant: A Covered Employee of the
Company or any of its Affiliates who is selected by the Committee to participate
in the Plan pursuant to Section 4 of the Plan.           (k)  Performance
Period: The calendar year or any other period that the Committee, in its sole
discretion, may determine.           (l)  Plan: The TD Waterhouse Group, Inc.
Covered Employee Cash Incentive Plan.           (m)  Shares: Shares of common
stock, par value $0.01 per Share, of the Company.           (n)  Subsidiary: A
subsidiary corporation, as defined in Section 424(f) of the Code (or any
successor section thereto).

3.  Administration

      The Plan shall be administered by the Committee or such other persons
designated by the Board. The Committee may delegate its duties and powers in
whole or in part to any subcommittee thereof consisting solely of at least
two-individuals who are each “non-employee directors” within the meaning of
Rule 16b-3 of the Act (or any successor rule thereto) and “outside directors”
within the meaning of Section 162(m) of the Code (or any successor section
thereto). The Committee shall have the authority to select the Covered Employees
to be granted Awards under the Plan, to determine the size and terms of an Award
(subject to the limitations imposed on Awards in Section 5 below), to modify the
terms of any Award that has been granted

1



--------------------------------------------------------------------------------



(except for any modification that would increase the amount of the Award), to
determine the time when Awards will be made and the Performance Period to which
they relate, to establish performance objectives in respect of such Performance
Periods and to certify that such performance objectives were attained; provided,
however, that any such action shall be consistent with the applicable provisions
of Section 162(m) of the Code. The Committee is authorized to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, and to make any other determinations that it deems necessary or desirable
for the administration of the Plan; provided, however, that any action permitted
to be taken by the Committee may be taken by the Board, in its discretion. The
Committee may correct any defect or omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated. The Committee shall have the right to
deduct from any payment made under the Plan any federal, state, local or foreign
income or other taxes required by law to be withheld with respect to such
payment. To the extent consistent with the applicable provisions of
Sections 162(m) of the Code, the Committee may delegate to one or more employees
of the Company or any of its Subsidiaries the authority to take actions on its
behalf pursuant to the Plan.

4.  Eligibility and Participation

      The Committee shall designate those persons who shall be Participants for
each Performance Period. Participants shall be selected from among the Covered
Employees of the Company and any of its Subsidiaries who are in a position to
have a material impact on the results of the operations of the Company or of one
or more of its Subsidiaries.

5.  Awards

      (a)  Performance Goals. A Participant’s Award shall be determined based on
the attainment of written performance goals approved by the Committee for a
Performance Period established by the Committee (i) while the outcome for the
Performance Period is substantially uncertain and (ii) no more than 90 days
after the commencement of the Performance Period to which the performance goal
relates or, if the Performance Period is less than one year, the number of days
which is equal to 25 percent of the relevant Performance Period. The performance
goals, which must be objective, shall be based upon one or more or the following
criteria: (i) earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on stockholders’ equity; (vii) expense management (viii) return on
investment before or after the cost of capital; (iv) improvements in capital
structure; (x) profitability of an identifiable business unit or product;
(xi) maintenance or improvement of profit margins (xii) stock price;
(xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash flow;
(xvii) working capital; (xviii) changes in net assets (whether or not multiplied
by a constant percentage intended to represent the cost of capital) and
(xix) return on assets. The foregoing criteria may relate to the Company, one or
more of its Subsidiaries or one or more of its divisions, units, partnerships,
joint ventures or minority investments, product lines or products or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies of indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) of the Code (or any successor section thereto),
the performance goals may be calculated without regard to extraordinary items or
accounting changes. The maximum amount of an Award to any Participant with
respect to a fiscal year of the Company shall be $10,000,000.

      (b)  Payment. The Committee shall determine whether, with respect to a
Performance Period, the applicable performance goals have been met with respect
to a given Participant and, if they have, to so certify and ascertain the amount
of the applicable Award. No Awards will be paid for such Performance Period
until such certification is made by the Committee. The amount of the Award
actually paid to a given Participant may be less than the amount determined by
the applicable performance goal formula (including zero), at the discretion of
the Committee. The amount of the Award determined by the Committee for a
Performance

2



--------------------------------------------------------------------------------



Period shall be paid to the Participant at such time as determined by the
Committee in its sole discretion after the end of such Performance Period;
provided, however, that the Committee may require a Participant, to the extent
consistent with the provisions of Section 162(m) of the Code, to defer payment
of an Award.

      (c)  Compliance with Section 162(m) of the Code. The provisions of this
Section 5 shall be administered and interpreted in accordance with
Section 162(m) of the Code to ensure the deductibility by the Company or its
Subsidiaries of the payment of Awards; provided, however, that the Committee
may, in its sole discretion, administer the Plan in violation of Section 162(m)
of the Code.

      (d)  Termination of Employment. If a Participant dies, retires, is
assigned to a different position, is granted a leave of absence, or if the
Participant’s employment is involuntarily terminated (except with cause by the
Company, as determined by the Committee in its sole discretion) during a
Performance Period, a pro rata share of the Participant’s award based on the
period of actual participation shall be paid to the Participant after the end of
the Performance Period if it would have become earned and payable had the
Participant’s employment status not changed; provided, however, that the amount
of the Award actually paid to a given Participant may be less than the amount
determined by the applicable performance goal formula (including zero), at the
discretion of the Committee.

6.  Amendments or Termination

      The Board or the Committee may amend, alter or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which would diminish
any of the rights under any Award theretofore granted to a Participant under the
Plan without such Participant’s consent; provided, however, that the Board of
the Committee may amend the Plan in such manner as it deems necessary to permit
the granting of Awards meeting the requirements of the Code or other applicable
laws.

7.  No Right to Employment

      Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant or other person any right to continue to be employed by
or perform services for the Company or any Subsidiary, and the right to
terminate the employment of or performance of services by any Participant at any
time and for any reason is specifically reserved to the Company and its
Subsidiaries.

8.  Nontransferability of Awards

      An award shall not be transferable or assignable by the Participant
otherwise than by will or by the laws of descent and distribution.

9.  Reduction of Awards

      Notwithstanding anything to the contrary herein, the Committee, in its
sole discretion (but subject to applicable law), may reduce any amounts payable
to any Participant hereunder in order to satisfy any liabilities owed to the
Company or any of its Subsidiaries by the Participant.

10.  Adjustments Upon Certain Events

      In the event of any change in the outstanding Shares by reason of any
Share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of Shares or other corporate
exchange, or any distribution to stockholders of Shares other than regular cash
dividends or any similar transaction to the foregoing, the Committee in its sole
discretion and without liability to any person may make such substitution or
adjustment, if any, as it deems to be equitable, as to any affected terms of
outstanding Awards.

11.  Miscellaneous Provisions

      The Company is the sponsor and legal obligor under the Plan and shall make
all payments hereunder, other than any payments to be made by any of the
Subsidiaries (in which case payment shall be made by such

3



--------------------------------------------------------------------------------



Subsidiary, as appropriate). The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to ensure
the payment of any amounts under the Plan, and the Participants’ rights to the
payment hereunder shall be no greater than the rights of the Company’s (or
Subsidiary’s) unsecured creditors. All expenses involved in administering the
Plan shall be borne by the Company.

12.  Choice of Law

      The Plan shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed in the
State of Delaware.

13.  Effectiveness of the Plan

      The Plan shall be effective as of December 6, 2000.

4